DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,136,441. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a polymer film which comprises polyvinyl acetal have a specific void volume and a glass transition temperature.

Claim Objections
5.	Claims 1, 3, 6, 10 and 11 are objected to because of the following informalities:  “polyvinylacetal” is suggested to be changed to -- polyvinyl acetal --.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim Rejections - 35 USC § 102/103

8.	Claims 1-3, 8-13 and 16-19 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Fan et al. (TW 201416227).
	Fan et al. disclose an interlayer film comprising polyvinyl butyral which was subjected to embossing with pressing conditions of temperature of 110°C and a pressure of 20 kg/cm2 (Example 1, [0048]).  These temperature and pressure are similar to the condition used in the instant application.  When the (structure or composition) 
The limitations of claim 2 can be found in Fan et al. at Example 1, where it discloses the double-sided pressing operation (reads on two surfaces).
The limitations of claim 3 can be found in Fan et al. at Example 1, where it discloses the polyvinyl butyral.
The limitations of claims 8-11 can be found in Fan et al. at [0030], where it discloses the 20 to 60 parts by weight of plasticizer.
The limitations of claims 12 and 13 can be found in Fan et al. at [0031], where it discloses the thickness of 0.2 to 2 mm.
The limitations of claims 16 and 17 can be found in Fan et al. at [0029], where it discloses the antioxidant.
The limitations of claims 18 and 19 can be found in Fan et al. at claim 5, where it discloses the laminated glass.

9.	Claims 1-19 are rejected under 35 U.S.C. 103(a) as obvious over Lu (US Patent 9,833,976) in view of Nakajima et al. (US 2004/0191482).
	Lu discloses an interlayer film comprising polyvinyl butyral having molecular weight overlapping molecular weight as disclosed in instant application, glass transition temperature – implied in overlapping glass transition temperature as disclosed in instant Lu has a void volume of at least one surface that satisfies the requirement of claim 1 (col. 3, lines 25-39, col. 5, lines 5 and 57-59, col. 7, lines 14-32).
	Additionally, Nakajima discloses polymer film comprising polyvinyl acetal, and discloses that the volume of the concave and convex is decreased to facilitate sealing particularly at the marginal part of the glass-interlayer assembly ([0086], [0144]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the void volume of the at least one surface of the polymer film of Lu in or der to improve the sealing the interlayer with glass, as the film of Lu is used to form multiple layer glass panels (abstract, col. 1, lines 36-41).
The limitations of claim 2 can be found in Lu at claim 6, where it discloses the first and third polymer layers have been embossed.
The limitations of claim 3 can be found in Lu at claim 1, where it discloses the polyvinyl butyral.
The limitations of claims 4 and 5 can be found in Lu at col. 5, lines 4-5], where it discloses the surface roughness of 25 to 50 microns.
The limitations of claim 6 can be found in Lu at col. 7, lines 14-32, where it discloses the glass transition temperature of the core layer of about 0°C to about 10°C.
The limitations of claim 7 can be found in Lu at col. 9, line 8, where it discloses the molecular weight greater than 150,000 daltons.
Lu at col. 5, lines 57-59, where it discloses the 30 to 60 parts by weight of plasticizer.
The limitations of claims 12 and 13 can be found in Lu at col. 12, line 34, where it discloses the thickness of 0.81 mm.
The limitations of claims 14 and 15 can be found in Lu at col. 3, lines 25-29, where it discloses the multilayer film.
The limitations of claims 16 and 17 can be found in Lu at col. 5, lines 43-55, where it discloses the additives such as dyes, pigments and antioxidant.
The limitations of claims 18 and 19 can be found in Lu at col. 9, lines 21-36, where it discloses the laminated glass.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/HUI H CHIN/Primary Examiner, Art Unit 1762